Citation Nr: 1331253	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  08-16 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for arthritis of the feet, to include as secondary to service-connected right and left ankle disabilities.  

3.  Entitlement to service connection for right quadriceps tendon repair (to include entitlement to a 100 percent temporary evaluation due to surgical procedure requiring a period of convalescence) as secondary to traumatic arthritis of the right knee.  

4.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee.  

5.  Entitlement to a disability evaluation in excess of 10 percent for arthritis of the right ankle, prior to November 15, 2010, and in excess of 20 percent as of November 15, 2010.  

6.  Entitlement to a disability evaluation in excess of 10 percent for arthritis of the left ankle, tibia fracture, excision of the left tibial osteoid osteoma, with varus and procurvatum deformity, prior to November 15, 2010, and in excess of 20 percent as of November 15, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, January 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

A review of the Virtual VA paperless claims processing system reveals evidence that is duplicative of that contained within the Veteran's physical claims file. 

The issue of entitlement to service connection for arthritis of the feet, to include as secondary to the service-connected right and left ankle disabilities; and service connection for right quadriceps tendon repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2005 rating decision denied the claim of entitlement to service connection for bilateral pes planus was not appealed and is final.  

2.  Evidence received since the April 2005 rating decision is not material in that it fails to relate to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for bilateral pes planus or raise a reasonable possibility of substantiating the claim.  

3.  The Veteran's right knee disability is manifested by flexion to 100 degrees (with pain beginning at 80 degrees) and full extension to 0 degrees without pain; it is not manifested by ankylosis, recurrent subluxation or lateral instability, removed or dislocated semilunar cartilage, nonunion or malunion of the tibia and fibula or genu recurvatum.  

4.  Prior to November 15, 2010, the Veteran's right ankle disability was manifested by dorsiflexion from 0 degrees to 20 degrees (with pain beginning at 18 degrees) and plantar flexion from 0 degrees to 50 degrees without pain; it was not manifested by ankylosis or marked limitation of motion.  

5.  As of November 15, 2010, the Veteran's right ankle disability has been manifested by dorsiflexion of 0 degrees and plantar flexion from 0 degrees to 25 degrees with pain at the extremes; it has not been manifested by ankylosis.  

6.  Prior to November 15, 2010, the Veteran's left ankle disability was manifested by dorsiflexion from 0 to 20 degrees without pain and plantar flexion from 0 degrees to 30 degrees (with pain beginning at 20 degrees); it was not manifested by ankylosis or marked limitation of motion.  

7.  As of November 15, 2010, the Veteran's left ankle disability has been manifested by dorsiflexion of 0 degrees and plantar flexion from 0 degrees to 25 degrees (with pain at the extremes of motion); it has not been manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision declining to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence having not been received, the claim of entitlement to service connection for bilateral pes planus is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2012).

4.  The criteria for establishing entitlement to an increased disability evaluation for a right ankle disability, to include an evaluation in excess of 10 percent prior to November 15, 2010, and an evaluation in excess of 20 percent as of November 15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2012).

5.  The criteria for establishing entitlement to an increased disability evaluation for a left ankle disability, to include an evaluation in excess of 10 percent prior to November 15, 2010, and an evaluation in excess of 20 percent as of November 15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's request to reopen his claim of entitlement to service connection for bilateral pes planus, VA must both notify him of the evidence and information that is necessary to reopen the claim and notify him of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in November 2006 included the criteria for reopening a previously denied claim and the criteria for establishing service connection, and, it explained to the Veteran why his claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Finally, regarding the Veteran's claims for higher disability evaluations, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in letters dated October 2007 and May 2010, and these letters were sent prior to the initial adjudication of their respective claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in January 2008, November 2010 and June 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board finds that the VA examinations are adequate to adjudicate the claims.  The exams address the criteria noted in the diagnostic codes.

The Board also finds that there has been substantial compliance with its previous remand of July 2010.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records and scheduled the Veteran for medical examinations .  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Finally, as already noted, the Veteran provided testimony before the undersigned in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that has not since been obtained following the remand of July 2010.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence - Pes Planus

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

At the time of the claim of entitlement to service connection for bilateral pes planus in April 2005, the record contained the Veteran's June 1984 enlistment examination report, reflecting a preexisting disability of pes planus.  A December 2004 VA examination report also reflected a current diagnosis of bilateral pes planus.  

The Veteran's claim was denied in April 2005 because the evidence of record reflected that pes planus preexisted military service and there was no evidence to suggest that this condition was permanently worsened as a result of military service.  

With that having been said, the Board finds that while new evidence has been associated with the record, none of this evidence is in fact material to the Veteran's claim of entitlement to service connection for bilateral pes planus.  

A statement from a private physician with the initials R.A.L. dated June 2007 has since been associated with the record.  According to Dr. L, the Veteran provided a history of having had flat feet all of his life.  Dr. L made no reference to the Veteran's military service.  At the time of the final decision, there was evidence showing that the Veteran's pes planus pre-existed service.  Dr. L offered no opinion suggesting that the Veteran's pes planus was aggravated by his military service.  As such, this statement is not material to the Veteran's claim.  

A November 2008 VA podiatry note also reflects bilateral true pes planus with significant "gastroc equines."  Additional VA treatment records also reflect a diagnosis of bilateral pes planus.  However, the existence of pes planus was already well-established at the time of the previous denial.  None of these records raise a reasonable possibility of substantiating the Veteran's claim in that they fail to offer any evidence of aggravation or worsening of pes planus as a result of military service.  

The Veteran was also afforded a VA examination of the feet in June 2011.  The examiner noted that the Veteran's enlistment examination of June 1984 reflected evidence of bilateral pes planus.  Examination again confirmed the presence of bilateral pes planovalgus.  The examiner concluded that while this disability was present during military service, his current condition is the natural progression of long-standing bilateral pes planovalgus.  This evidence is neither new nor material.  First, the evidence at the time of the final decision showed that the Veteran had pes planus that existed prior to service.  Additionally, the evidence is not material, as it does not indicate that the Veteran's pes planus was aggravated by service.

Finally, the Board has considered the statements offered by the Veteran in support of his claim.  Specifically, the Veteran has alleged that his foot problems began during military service.  However, these assertions were made at the time of the previous denial in April 2005.  The Veteran's original claim of November 2004 clearly reflects the Veteran's assertion that his foot condition manifested during military service as he indicated an onset year of 2001.  As such, the statements offered by the Veteran in support of his claim fail to qualify as new and material evidence as they are duplicative of his prior assertions.  

Having considered all of the evidence of record, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral pes planus has not been received.  Medical evidence and lay statements have been associated with the claims file, demonstrating that the Veteran suffers from bilateral pes planus that preexisted his military service.  This was already well-established at the time of the April 2005 denial of the Veteran's claim.  The evidence fails to raise a reasonable possibility of substantiating the Veteran's claim and is not material.  Therefore, since VA has not received evidence that is both new and material to the claim of entitlement to service connection for bilateral pes planus, this claim is not reopened.  

In reaching the above conclusion, the Board has also taken into consideration 38 C.F.R. § 3.156(b).  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, a review of the record reveals that evidence involving pes planus was not received within one year of the April 2005 rating decision.  Likewise, additional relevant service department records were not associated with the claims file following the April 2005 rating decision.  Rather, additional service treatment records were duplicative of that which were already on file.  See 38 C.F.R. § 3.156(c).  As such, the claim remains denied.  


Increased Rating Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Knee

For historical purposes, the Veteran was originally granted service connection for a right knee disability in an April 2005 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5015, effective as of April 1, 2005.  The Veteran did not appeal this decision.  In May 2010, VA received a claim from the Veteran seeking a higher disability evaluation for his service-connected right knee disability.  This claim was subsequently denied in a June 2011 rating decision.  A timely notice of disagreement was received in July 2011 and the Veteran appealed this issue to the Board in February 2012.  

The Veteran injured his right knee in January 2009.  It was noted that the he sprained the knee, and that while the actual injury was approximately one week earlier, he just now started to notice grinding when walking.  It was noted that an X-ray did not reveal a fracture.  According to an April 2009 VA treatment record, an X-ray of the knee showed evidence for old Osgood-Schlatter's disease.  There was also ossification at the insertion of the quadriceps tendon increased from a prior study in January 2008.  There was apparent thickening of the quadriceps and patellar tendons with mild degenerative disease with osteophyte formation laterally.  

A May 2009 VA treatment record reflects that the Veteran was again seen with bilateral knee pain.  A magnetic resonance image (MRI) was performed, revealing moderate chondromalacia of the patellofemoral joint as well as mild degenerative joint disease of the lateral joint.  

The Veteran was seen for physical therapy with VA in July 2009.  The Veteran was fitted with a right knee brace.  It was noted that he was suffering from chronic knee pain for the past 8 to 9 years and that there was a history of malunion of the tibial shaft in the left lower extremity.  The Veteran was also found to have a full active range of motion with markedly large tibial tuberosities, bilaterally.  

In June 2011, the Veteran was afforded a VA examination to determine the current level of severity of his right knee disability.  The Veteran reported symptoms such as pain and difficulty with climbing stairs, but he denied stiffness, weakness or instability.  There was no evidence of inflammatory arthritis or of a prosthesis.  The Veteran did wear a patellar stabilization brace at all times, but he did not use an ambulatory aid.  The Veteran also reported that he was presently working and that his knee pain, while present, did not limit his ability to be employed.  Activities of living were also noted to not be affected.  Physical examination revealed no gross deformity.  The Veteran was tender over the quadriceps tendon with patellar grind.  He had a mildly antalgic gait pattern favoring his left lower extremity, but there were no functional limitations on standing or walking.  Range of motion testing revealed extension to 0 degrees without pain and flexion to 100 degrees, with pain from 80 degrees to 100 degrees.  Ligaments were stable and a McMurray's test for medial and lateral meniscus was negative.  Repetitive testing also revealed no limitations due to painful motion, weakness, fatigue or incoordination and range of motion values were unchanged.  The examiner could not offer an opinion regarding flare-ups as the Veteran was not having one at the time of examination.  The examiner diagnosed the Veteran with traumatic arthritis of the right knee.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected right knee disability at any time during the pendency of this claim.  The Veteran's right knee disability is presently rated under Diagnostic Code 5015.  This code applies to benign bone growths and is to be rated based on limitation of motion or as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

Since there is evidence of painful motion, the Veteran has been assigned the minimum 10 percent evaluation.  However, the preponderance of the evidence reflects that a higher rating is not warranted under any other applicable diagnostic code.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Upon examination in June 2011, the Veteran was found to have flexion of the right knee to 100 degrees with evidence of pain not beginning until 80 degrees.  As such, a higher evaluation based on limitation of flexion is not warranted.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  According to the June 2011 VA examination report, the Veteran had full extension to 0 degrees without pain.  As such, a higher disability evaluation based on limitation of extension is also not warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2012).  In the present case, the Veteran was capable of full extension without pain and flexion to 80 degrees before he experienced pain.  The examiner also found no additional functional limitations upon repetition.  While the examiner did note that it would be pure speculation to guess his limitations during a flare-up, the Veteran himself denied that this condition limited his ability to be employed or impacted his activities of daily living.  As such, there is no evidence of functional loss of sufficient severity to warrant a higher disability evaluation in this case.  

The Board has also considered whether any other applicable rating code might allow for a higher or separate disability evaluation.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2012).  

According to the June 2011 examination report, the Veteran denied instability of the knee and examination revealed it to be stable.  While the Veteran did wear a patellar stabilization brace, examination of the knee joint itself revealed it to be stable.  Therefore, there is no probative evidence to suggest a separate disability evaluation under Diagnostic Code 5257.  Likewise, there is no evidence of ankylosis, removed or dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula or genu recurvatum.  As such, a higher or separate disability evaluation is not warranted under any applicable diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-59, 5262, 5263.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his service-connected right knee arthritis.  However, the Veteran has not provided VA with any evidence or statement to demonstrate that a higher rating is warranted for his service-connected arthritis.  While the Veteran has described surgery to the right lower extremity, this was related to a right quadriceps tendon tear rather than arthritis.  The issue of entitlement to service connection for this disability is addressed in the remand portion below.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his bilateral knee arthritis have consisted of some limited motion with pain.  However, a 10 percent disability evaluation is meant to compensate a Veteran for limited motion due to factors such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The rating schedule allows for a higher disability evaluation upon a worsening of symptomatology in this case.  See id, at Diagnostic Codes 5256-63  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of extraschedular ratings is not warranted.  

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran denied occupational impairment resulting from his right knee disability upon examination in June 2011.  Furthermore, the record reflects that the Veteran has maintained full-time employment throughout the pendency of this claim.  Therefore, further consideration of this matter is not necessary.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for right knee arthritis must be denied.

Right Ankle

The Veteran was initially granted service connection for a right ankle disorder in an April 2005 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5271, effective as of April 1, 2005.  The Veteran did not appeal this decision, and in September 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was subsequently denied in a January 2008 rating decision.  A timely notice of disagreement was received from the Veteran in February 2008 and he appealed the rating to the Board in June 2008.  Subsequently, in a November 2011 rating decision, the Veteran's disability evaluation was increased to 20 percent, effective as of November 15, 2010.  Since this did not constitute a complete grant of the issue on appeal, the claim before the Board is now entitlement to a disability evaluation in excess of 10 percent prior to November 15, 2010, and entitlement to an evaluation in excess of 20 percent thereafter.  

The Veteran was afforded a VA examination of the right ankle in January 2008.  The Veteran reported that he was able to stand between 1 and 3 hours and walk between one-fourth of a mile and 1 mile.  He also endorsed symptoms such as giving way, pain and infrequent locking of the right ankle.  He denied instability or weakness and there were no episodes of dislocation or subluxation.  He did endorse severe flare-ups occurring 2 to 3 times per month in which he was unable to move the ankle and he had sharp pain.  These were noted to last around 10 minutes, but there was no flare-up at the time of examination.  Examination revealed the Veteran's gait to be normal.  Range of motion testing revealed dorsiflexion from 0 to 20 degrees, limited to 18 degrees upon repetitive use due to pain and a feeling of warmth.  Plantar flexion was from 0 to 50 degrees with no pain or additional limitation upon repetition.  There was no joint ankylosis.  The Veteran was diagnosed with a right ankle strain resulting in significant occupational effects due to decreased mobility, problems with lifting and carrying, lack of stamina and pain.  It also had a moderate impact on activities of daily living such as chores, shopping and sports.  

An April 2009 VA treatment record reflects that the Veteran was suffering from arthritis, with his symptoms being worse in his left ankle and knee.  According to a September 2010 VA treatment record, the Veteran was still experiencing painful ankles.  

The Veteran was afforded a VA examination of the right ankle in November 2010.  The Veteran reported bilateral foot pain which was exacerbated with standing and walking.  He noted that this pain occurred bilaterally, affecting the medial and lateral ankles.  The Veteran reported moderate to significant weakness and easy fatigability in the ankles with frequent swelling.  He also endorsed frequent flare-ups resulting in increased pain and requiring rest.  The Veteran wore bilateral ankle air cases which did provided some help with ankle stability.  The Veteran reported significant occupational affects due to this condition, requiring him to miss days on a regular basis.  It also impacted his activities of daily living and prevented him from doing any running or jogging.  Physical examination revealed the Veteran to walk with a normal gait.  There were no functional limitations to standing or walking during the examination and the Veteran did not use any ambulatory devises.  Range of motion testing revealed dorsiflexion to 0 degrees and plantar flexion from 0 to 25 degrees, with pain at the extremes.  Repetitive testing did not reveal limitations due to painful motion, fatigue, weakness or incoordination.  There was tenderness to palpation at both of the medial and lateral aspects of the ankle.  Prior X-rays were reviewed, revealing mild to moderate degenerative joint disease of the right ankle.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his right ankle disability prior to November 15, 2010.  The Veteran's right ankle disability is rated under Diagnostic Code 5271.  Under this code, a 10 percent disability evaluation is warranted for moderate limitation of motion of the ankle and a maximum evaluation of 20 percent is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.  Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See id at Plate II.  According to the November 2008 VA examination report, the Veteran had dorsiflexion to 20 degrees (with pain beginning at 18 degrees) and plantar flexion to 50 degrees, without pain.  Therefore, the Veteran's limitation of motion can best be described as "slight" at the time of examination.  A higher evaluation based on "marked" limitation of motion is not warranted.  The record contains no further evidence as to the degree of limited motion until the examination of November 2010.  

In reaching the above conclusion, the Board has again considered whether a higher rating may be warranted based on functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the examination report of November 2008 revealed significant motion with pain not beginning until 18 degrees of dorsiflexion.  The examiner also specifically found that there was no additional limitation following repetitive use.  Moreover, there is no evidence showing that flare-ups results in limitation of motion which would support a higher rating.  As such, there is not evidence of functional impairment of sufficient severity prior to November 15, 2010, to warrant a higher disability evaluation.  

Disability evaluations in excess of 10 percent are also available when there is evidence of ankylosis of the ankle or the subastragalar or tarsal joint, or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  As there is evidence of significant motion prior to November 15, 2010, ankylosis was not present.  There is also no evidence of malunion of the os calcis or astragalus.  As such, an evaluation in excess of 10 percent is not warranted under any applicable diagnostic code prior to November 15, 2010.  

Likewise, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 20 percent is not warranted at any time since November 15, 2010.  20 percent is the maximum disability evaluation available under Diagnostic Code 5271.  See 38 C.F.R. §4.71a.  Higher evaluations are available when there is evidence of ankylosis or malunion of the os calcis or astragalus.  See id.  However, examination in November 2010 revealed that the Veteran did not suffer from ankylosis and malunion of the os calcis or astragalus was not noted.  As such, a disability evaluation in excess of 20 percent is not warranted at any time since November 15, 2010.  

The Board again recognizes that the Veteran believes he is entitled to a higher disability evaluation.  During his December 2009 hearing, the Veteran testified to missing a significant amount of work each year due to his ankle disability and suffering a great deal of pain.  While the Board is sympathetic to the Veteran's symptomatology, pain and occupational impairment are recognized by the assigned disability evaluations.  The evidence demonstrates that prior to November 15, 2010, the Veteran was capable of standing between 1 and 3 hours and maintaining his full-time job, despite his symptomatology.  Also, while the November 2010 VA examiner concluded that this disability resulted in significant occupational impairment, it was also noted that the Veteran was still able to work his job.  Some degree of occupational impairment is inherent in a 20 percent disability evaluation.  As such, the Board finds the Veteran's statements regarding his symptomatology insufficient to demonstrate that a higher evaluation is warranted at any time during the pendency of this claim.  

Similarly, the record contains no evidence to suggest that referral for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(a), (b) (2012).  Pain and limitation of motion are both contemplated by Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  Higher ratings are also available upon a worsening of symptomatology, such as with ankylosis.  As such, referral for extraschedular consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability evaluation for a right ankle disability, to include an evaluation in excess of 10 percent prior to November 15, 2010, and an evaluation in excess of 20 percent thereafter, must be denied.


Left Ankle

The Veteran was initially granted service connection for arthritis of the left ankle, tibia fracture, excision of the left tibial osteoid osteoma, in an April 2005 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5271, effective as of April 1, 2005.  The Veteran did not appeal this decision, and in September 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was subsequently denied in a January 2008 rating decision.  A timely notice of disagreement was received from the Veteran in February 2008 and he appealed the rating to the Board in June 2008.  Subsequently, in a November 2011 rating decision, the Veteran's disability evaluation was increased to 20 percent, effective as of November 15, 2010.  Since this did not constitute a complete grant of the issue on appeal, the claim before the Board is now entitlement to a disability evaluation in excess of 10 percent prior to November 15, 2010, and entitlement to an evaluation in excess of 20 percent thereafter.  

The Veteran was afforded a VA examination of the left ankle in January 2008.  The Veteran reported that he was able to stand between 1 and 3 hours and walk between one-fourth of a mile and 1 mile.  He also endorsed symptoms such as giving way and pain.  He denied instability or weakness and there were no episodes of dislocation or subluxation.  He did endorse moderate flare-ups occurring 2 to 3 times per month in which he was unable to move the ankle and he had sharp pain.  These were noted to last around 10 minutes, but there was no flare-up at the time of examination.  Examination revealed the Veteran's gait to be normal.  Range of motion testing revealed dorsiflexion from 0 to 20 degrees with no pain or additional limitation on repetitive use.  Plantar flexion was from 0 to 30 degrees with pain from 20 to 30 degrees.  There was no additional limitation of motion on repetitive use.  There was no joint ankylosis.  The Veteran was diagnosed with left ankle enthesopathy resulting in significant occupational effects due to decreased mobility, problems with lifting and carrying, lack of stamina and pain.  It also had a moderate impact on activities of daily living such as chores, shopping and sports.  

A January 2006 X-ray of the left ankle revealed spurring of the anterior and the posterior tibia without arthritis or fracture.  Also, according to a September 2010 VA treatment record, the Veteran was experiencing painful ankles.  

The Veteran was afforded a VA examination of the left ankle in November 2010.  The Veteran reported bilateral foot pain which was exacerbated with standing and walking.  He noted that this pain occurred bilaterally, affecting the medial and lateral ankles.  The Veteran reported moderate to significant weakness and easy fatigability in the ankles with frequent swelling.  He also endorsed frequent flare-ups resulting in increased pain and requiring rest.  The Veteran wore bilateral ankle air cases which did provide some help with ankle stability.  The Veteran reported significant occupational affects due to this condition, requiring him to miss days on a regular basis.  It also impacted his activities of daily living and prevented him from doing any running or jogging.  Physical examination revealed the Veteran to walk with a normal gait.  There were no functional limitations to standing or walking during the examination and the Veteran did not use any ambulatory devises.  Range of motion testing revealed dorsiflexion to 0 degrees and plantar flexion from 0 to 25 degrees, with pain at the extremes.  Repetitive testing did not reveal limitations due to painful motion, fatigue, weakness or incoordination.  There was tenderness to palpation at both of the medial and lateral aspects of the ankle.  X-rays revealed mild degenerative joint disease of the left ankle.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his left ankle disability prior to November 15, 2010.  The Veteran's left ankle disability is rated under Diagnostic Code 5271.  As already noted, a 10 percent disability evaluation is warranted for moderate limitation of motion of the ankle and a maximum evaluation of 20 percent is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.  Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See id at Plate II.  According to the November 2008 VA examination report, the Veteran had dorsiflexion from 0 to 20 degrees without pain and plantar flexion to 30 degrees, with pain from 20 degrees to 30 degrees.  Therefore, the Veteran's limitation of motion can best be described as "moderate" at the time of examination.  While there is certainly evidence of limited motion, dorsiflexion was still pain free and there was a significant degree of plantar flexion remaining.  As such, it would be improper to characterize the Veteran's limitation of motion as "marked" at this time.  

In reaching the above conclusion, the Board has again considered whether a higher rating may be warranted based on functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the examination report of November 2008 revealed significant motion with pain free dorsiflexion and pain not beginning until 20 degrees of plantar flexion.  The examiner also specifically found that there was no additional limitation following repetitive use.  Moreover, there is no evidence showing that flare-ups results in limitation of motion which would support a higher rating.  As such, there is not evidence of functional impairment of sufficient severity prio0r to November 15, 2010, to warrant a higher disability evaluation.  

As discussed in the previous section, disability evaluations in excess of 10 percent are also available when there is evidence of ankylosis of the ankle or the subastragalar or tarsal joint, or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74.  As there is evidence of significant motion prior to November 15, 2010, ankylosis was not present.  There is also no evidence of malunion of the os calcis or astragalus.  As such, an evaluation in excess of 10 percent is not warranted under any applicable diagnostic code prior to November 15, 2010.  

Likewise, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 20 percent is not warranted at any time since November 15, 2010.  20 percent is the maximum disability evaluation available under Diagnostic Code 5271.  See 38 C.F.R. §4.71a.  Higher evaluations are available when there is evidence of ankylosis or malunion of the os calcis or astragalus.  See id.  However, examination in November 2010 revealed that the Veteran did not suffer from ankylosis and malunion of the os calcis or astragalus was not noted.  As such, a disability evaluation in excess of 20 percent is not warranted at any time since November 15, 2010.  

The Board again recognizes that the Veteran believes he is entitled to a higher disability evaluation.  During his December 2009 hearing, the Veteran testified to missing a significant amount of work each year due to his ankle disability and suffering a great deal of pain.  While the Board is sympathetic to the Veteran's symptomatology, pain and occupational impairment are recognized by the assigned disability evaluations.  The evidence demonstrates that prior to November 15, 2010, the Veteran was capable of standing between 1 and 3 hours and maintaining his full-time job, despite his symptomatology.  Also, while the VA examiner concluded that this disability resulted in significant occupational impairment, it was also noted that the Veteran was still able to work his job.  Some degree of occupational impairment is inherent in a 20 percent disability evaluation.  As such, the Board finds the Veteran's statements regarding his symptomatology insufficient to demonstrate that a higher evaluation is warranted at any time during the pendency of this claim.  

Similarly, the record contains no evidence to suggest that referral for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(a), (b) (2012).  Pain and limitation of motion are both contemplated by Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  Higher ratings are also available upon a worsening of symptomatology, such as with ankylosis.  As such, referral for extraschedular consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability evaluation for a left ankle disability, to include an evaluation in excess of 10 percent prior to November 15, 2010, and an evaluation in excess of 20 percent thereafter, must be denied.


ORDER

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for bilateral pes planus remains denied.  

The claim of entitlement to a disability evaluation in excess of 10 percent for right knee arthritis is denied.  

The claim of entitlement to an increased disability evaluation for a right ankle disability, to include an evaluation in excess of 10 percent prior to November 15, 2010, and an evaluation in excess of 20 percent as of November 15, 2010, is denied.  

The claim of entitlement to an increased disability evaluation for a left ankle disability, to include an evaluation in excess of 10 percent prior to November 15, 2010, and an evaluation in excess of 20 percent as of November 15, 2010, is denied.  


REMAND

The Veteran is seeking service connection for a right quadriceps tendon repair with a 100 percent temporary evaluation due to a period of convalescence due to surgical repair.  The Veteran contends that this disability arose as secondary to his service-connected right knee arthritis.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination for this condition in June 2011.  The examiner opined that the Veteran's right quadriceps tendinitis was less likely than not caused by or a result of the traumatic arthritis of the knee.  The examiner explained that while arthritis of a knee could cause mild instability which can lead to a fall, the Veteran's right knee arthritis was not seemingly bad.  Also, the Veteran was actually on a treadmill at the time of the fall, suggesting that this injury was more likely a traumatic acute injury rather than due to arthritis.  

Having reviewed the above opinion, the Board does not find it sufficient to permit appellate review in this case.  It is not enough to merely opine that the Veteran's right quadriceps injury was not proximately due to or the result of a service-connected disease or injury.  An opinion must also be provided as to whether there has been any increase (i.e. aggravation) in severity of the Veteran's right quadriceps disability that is proximately due to or the result of the service-connected right knee disability, rather than due to natural progress of the condition .  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As such, the Veteran should be scheduled for a VA examination of the right lower extremity in which an opinion as to whether it is at least as likely as not that his quadriceps tendon repair has been aggravated (worsened beyond the natural progression) as a result of service-connected disability(s).  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Likewise, as it pertains to the Veteran's claim of service connection for arthritis of the feet, the Board finds that the opinion of record does not adequately address the question of aggravation as it pertains to secondary service connection.  As such another opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of the right lower extremity.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect review of these items.  All indicated tests and studies should be performed, and the examiner is asked to opine on the following:

a) Whether it is at least as likely as not that the Veteran's right quadriceps tendon condition was caused by service-connected disability(s) - specifically, his arthritis of the ankles, bilaterally, and his arthritis of the knees, bilaterally.  

b)  Whether it is at least as likely as not that the Veteran's right quadriceps tendon condition has been permanently aggravated as a result of a service-connected disability(s) - specifically, his arthritis of the ankles, bilaterally, and his arthritis of the knees, bilaterally.  In other words, has the condition increased in severity beyond the natural progress of the disorder. 

Concerning the claim of service connection for arthritis of the feet, the examiner should address the following:

a)  Whether it is at least as likely as not that the Veteran's arthritis of the feet is due to service, including any incident of service.

b) Whether it is at least as likely as not that the Veteran's arthritis of the feet was caused by service-connected disability(s) - specifically, his arthritis of the ankles, bilaterally, and his arthritis of the knees, bilaterally.  

c)  Whether it is at least as likely as not that the Veteran's arthritis of the feet has been permanently aggravated as a result of a service-connected disability(s) - specifically, his arthritis of the ankles, bilaterally, and his arthritis of the knees, bilaterally.  In other words, has the condition increased in severity beyond the natural progress of the disorder. 

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be provided for all opinions offered, and the lay assertions of the Veteran should also be considered and discussed.  

2.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


